Citation Nr: 1108360	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to restrictive lung disease.

2.  Entitlement to an initial rating in excess of 30 percent for restrictive lung disease for the period prior to February 1, 2007, 

3.  Entitlement to an initial rating in excess of 50 percent for restrictive lung disease for the period prior to March 27, 2009.  

4.  Entitlement to a rating in excess of 60 percent for restrictive lung disease for the period beginning on March 27, 2009.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2005 rating decision granted service connection for restrictive lung disease.  A 30 percent rating was assigned, effective January 8, 2001.  The December 2007 rating decision denied service connection for hypertension.

In September 2009, a videoconference hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record.

When the case was last before the Board in October 2009, the following two issues were granted:  entitlement to service connection for bronchial asthma as secondary to service-connected restrictive lung disease and entitlement to service connection for sleep apnea as secondary to service-connected restrictive lung disease.  In a December 2009 rating decision, the RO implemented the Board's decision.  The RO evaluated with the service-connected restrictive lung disease as 30 percent disabling, effective January 8, 2001.  Also in the December 2009 rating decision, the RO implemented the Board's grant of service connection for sleep apnea.  This disability was evaluated along with the restrictive lung disease with asthma.  A 50 percent rating was assigned, effective February 1, 2007.

In addition, in October 2009, the Board remanded the issues of entitlement to service connection for hypertension on a secondary basis, entitlement to a rating in excess of 30 percent for restrictive lung disease, as well as entitlement to a TDIU.  Thereafter, in a November 2010 rating decision, the RO granted a TDIU and increased the evaluation of restrictive lung disease to 60 percent, effective March 27, 2009.  As such, the issues remaining before the Board are those listed on the title page of this decision.

In medical correspondence dated November 29, 2010, the issue of an increased rating for the Veteran's service-connected sleep apnea has been raised.  This issue has not been developed for appellate review and, accordingly, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's hypertension was not present during service or within one year of discharge from service, and it is not etiologically related to service or a service-connected disability.  

2.  For the period prior to February 1, 2007, the Veteran's restrictive lung disease was manifested by forced expiratory volume (FEV-) of no less than 56 percent predicted, forced vital capacity (FEV-1/FVC) of no less than 56 percent and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of no less than 56 percent predicted.

3.  For the period prior to March 27, 2009, the Veteran's restrictive lung disease was manifested by use of breathing assistance device such as continuous airway pressure; FEV-1 was no less than 56 percent predicted, FEV-1/FVC was no less than 56 percent, and DLCO (SB) was no less than 56 percent predicted; there was no evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or tracheostomy.

4.  For the period beginning on March 27, 2009, the Veteran's restrictive lung disease was manifested by FEV-1 of no less than 40 percent predicted, FEV-1/FVC of no less than 40 percent, and DLCO (SB) of no less than 40 percent predicted; there was no evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or tracheostomy.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010; 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).

3.  The criteria for an initial rating in excess of 30 percent for restrictive lung disease for the period prior to February 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602, 6845, 6847 (2010).

4.  The criteria for an initial rating in excess of 50 percent for restrictive lung disease for the period prior to March 27, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602, 6845, 6847 (2010).

5.  The criteria for an initial rating in excess of 60 percent for restrictive lung disease for the period beginning on March 27, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602, 6845, 6847 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in April 2001, March 2006, October 2006, February 2007, March 2007, August 2007, May 2008, March 2009, and January 2010, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the March 2006 notice letter informed the Veteran as to disability ratings and effective dates.  

With respect to the increased rating claim, the Veteran is challenging the initial disability rating assigned following the grant of service connection for restrictive lung disease.  Service connection was awarded in a December 2005 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, private medical evidence, and letters by private treatment providers.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran, several of his friends, and his representative. 

The Board notes that although the RO attempted to obtain Social Security Administration records, those records were determined to be unavailable.  A May 2008 letter was sent to the Veteran informing him of this fact.  He was requested to submit copies of the records.  However, he has not done so.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2009 remand.  Specifically, the October 2009 Board remand instructed the RO to obtain any VA treatment records of the Veteran's disabilities on appeal. The RO also was to provide the Veteran with a pulmonary examination to determine the severity of restrictive lung disease.  The examiner was also requested to provide an opinion regarding the etiology of the Veteran's hypertension.  The Board finds that the RO has complied with these instructions and that the examination reports substantially comply with the Board's March 2007 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including diabetes mellitus, type II, and cardiovascular- renal disease, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson 12 Vet. App. 119.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection for Hypertension

The Veteran claims that he is entitled to service connection for hypertension because it is the result of his service-connected restrictive lung disease.  The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection for this issue on both a direct and secondary basis in this appeal.

A review of the service treatment records shows no findings of or complaints related to high blood pressure, and no diagnosis of hypertension.  

A December 1965 VA examination done in conjunction with a claim for service connection for scalded left hand notes that the Veteran's blood pressure was 116/84.  Neither a February 1972 VA examination report nor a September 1972 VA examination report lists the Veteran's blood pressure.  Additionally, neither report contains a diagnosis regarding hypertension.  

A January 1990 VA medical certificate notes that the Veteran's blood pressure was 112/74.  It was specifically noted that the Veteran had no history of hypertension.  A February 1990 VA treatment record reflects a blood pressure reading of 130/80.

A September 2001 VA examination report notes that physical examination does not show the presence of clinically occult pulmonaria or alveoli-pulmonary hypertension.  

A September 2001 VA treatment record notes that the Veteran's blood pressure was 134/88.  The assessment was hypertension.

A January 2002 VA treatment record notes a blood pressure reading of 168/80.  The assessment was hypertension.

A January 2006 private treatment record notes a blood pressure reading of 174/88.  

A January 2006 VA examination report notes that blood pressure was 182/80.  A history of hypertension as well as a current diagnosis of hypertension were noted.

A February 2006 VA treatment record notes the Veteran's list of medical problems and date of onset of each problem.  Hypertension was noted to have been initially diagnosed in 1996.

A May 2006 private treatment record notes that the Veteran's blood pressure was 130/80.

A November 2006 private treatment record notes a blood pressure reading of 122/62.

A 2004 medical journal article submitted by the Veteran discusses that obstructive sleep apnea is a risk factor for developing hypertension.

An October 2007 VA examination report notes that the Veteran reported that his hypertension was first diagnosed in 1996.  The examiner stated that restrictive lung disease was diagnosed based upon the spirometry test in February 2000.  In October 2003, the Veteran's private physician, Dr. Alessi stated that the Veteran suffered from restrictive lung disease.  In January 2007 he underwent a sleep study due to somnolence; the result showed moderate obstructive sleep apnea.  The examiner opined that hypertension is less likely as not due to sleep apnea and/or service-connected restrictive lung disease.  This is because the examiner stated that review of the medical records show that the Veteran was diagnosed with hypertension in 1996, his restrictive lung disease was first diagnosed in 2001, and sleep apnea was first diagnosed in January 2007.  The medical journal article that the Veteran submitted shows that hypertension and heart disease can result from chronic lung disease and sleep apnea.  This is not the case with the Veteran, because he had hypertension and hyperlipidemia before he had any symptoms and diagnosis of sleep apnea and restrictive lung disease.  VA records from 1996 show a diagnosis of hypertension, and ongoing treatment for hypertension.  

An April 2010 VA examination report notes that the VA medical records reflect that the Veteran was started on antihypertensive medication in June 2001.  The examiner opined that the Veteran's hypertension is less likely as not aggravated by the service-connected restrictive lung disease.  This is because medical documentation reflects a diagnosis of hypertension in 2001, prior to the diagnosis of restrictive lung disease in 2007.  

After review of the evidence of record, the Board finds that service connection for hypertension is unwarranted on any basis.  With respect to the claim on a direct basis, the service treatment records are negative for findings of high blood pressure or any related findings.  Moreover, VA examinations done shortly after service fail to show high blood pressure or hypertension.  As such, hypertension did not have its onset within the year following service.  

The first post-service medical evidence of hypertension is from 1996, which is over three decades after the Veteran's discharge from service.  Moreover, there is no medical opinion linking the current diagnosis of hypertension to military service.  In fact, the Veteran does not contend that his hypertension began during service or within one year after discharge, nor does he contend that it is otherwise etiologically related to service.

In any event, the Board acknowledges that the Veteran is competent to describe symptoms of hypertension despite the lack of contemporaneous medical evidence.  Notably, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report that he has experienced certain symptoms since military service, he has not done so, and the evidence does not suggest any continuity of symptomatology.  In this regard, and as noted above, there were no findings of high blood pressure during service, or within one year of service.  Blood pressure was normal in 1965 and in 1972.  In 1990 it was noted that the Veteran had no history of hypertension.  Moreover, there is no competent medical evidence indicating any etiological relationship between the Veteran's hypertension and his service.  As noted above, the Veteran does not contend such and there is no medical opinion in favor of the claim on a direct basis.  As such, service connection for hypertension is denied on a direct basis.

With respect to the claim on a secondary basis, the claim also must be denied.  Notably, there are two medical opinions against the claim.  First, the October 2007 VA examiner opined that because hypertension was diagnosed prior to restrictive lung disease and sleep apnea, hypertension could not have been caused by restrictive lung disease and/or sleep apnea, as suggested by the medical journal article which was submitted by the Veteran.  In addition, the April 2010 VA examiner opined that the Veteran's hypertension is not aggravated by his obstructive sleep apnea or restrictive lung disease.  The examiner reasoned that this is the case because of the fact that hypertension was diagnosed prior to restrictive lung disease, and that chest X-rays were normal until April 2007, when some scarring was noted in the left lung.  Moreover, the Veteran had a normal ejection fraction on echocardiogram in March 2010.  As such, the hypertension had not progressed in the years since the pulmonary diagnosis.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his symptoms, any contentions by the Veteran that his hypertension is aggravated by his restrictive lung disease or sleep apnea are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran does not contend, and the file does not show, that together, the October 2007 and the April 2010 VA examinations were inadequate.  Rather, the VA examinations are adequate because, as shown above, they was based upon consideration of the Veteran's prior medical history, his assertions and current complaints, and because the report describes the hypertension in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  Although there is a discrepancy in the exact dates in which the Veteran was diagnosed with hypertension and restrictive lung disease, the basis of the opinions remains intact, namely that the hypertension was present prior to the restrictive lung disease and sleep apnea.  The Board finds that the record clearly reflects that hypertension was diagnosed in 1996 and restrictive lung disease was not diagnosed until 2000 or 2001 (and sleep apnea was not diagnosed until 2007).  The Board accordingly finds that remand for a new examination is not required at this point.  See 38 C.F.R. § 3.159(c)(4).

In conclusion, service connection for hypertension is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

	II.  Increased Initial Rating for Restrictive Lung Disease 

The RO granted service connection for restrictive lung disease in a December 2005 rating decision.  A 30 percent rating was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6845.  It was made effective January 8, 2001.  The Veteran appealed the initial rating.

Pursuant to the October 2009 Board decision, the RO implemented the decision and service connection for bronchial asthma and sleep apnea was assigned in a December 2009 rating decision.  The asthma was combined with the restrictive lung disease, and both disabilities rated together were evaluated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6845, effective January 8, 2001.  The sleep apnea was also combined with the asthma and restrictive lung disease, and all three disabilities were rated together as 50 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6847, effective February 1, 2007.  Thereafter, in a November 2010 rating decision, the evaluation of restrictive lung disease was increased to 60 percent under Diagnostic Code 6845, effective March 27, 2009.

Respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

VA amended the ratings schedule concerning respiratory conditions effective October 6, 2006.  The amendments apply to all applications for benefits received by VA on or after October 6, 2006.  They do not apply to the Veteran's increased rating claim, which was initiated long before that date.  VA added provisions that clarify the use of pulmonary function tests in evaluating respiratory conditions under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840- 6845.  These provisions include a requirement that post-bronchodilator test results are to be used for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why, or unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96.  However, as noted above, this newly added provision does not apply in the instant case.

Under Diagnostic Code 6845, a 30 percent rating is warranted when the Forced Expiratory Volume in one second (FEV-1) is 56- to 70-percent predicted, or the ratio of the FEV-1 to Forced Vital Capacity (FEV-1/FVC) is 56- to 70-percent, or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 56- to 65-percent predicted.  A 60 percent rating is warranted when the FEV-1 is 40- to 55-percent predicted, or the FEV-1/FVC is 40- to 55-percent, or the DLCO (SB) is 40- to 55-percent predicted, or there is a maximum oxygen consumption of 15 or 20 ml/kg/min (with cardiorespiratory limit).  Finally, a 100 percent rating is warranted based upon a showing of FEV-1 less than 40 percent for predicted value, or; FEV-1/FVC less than 40 percent or; DLCO (SB) less than 40- percent predicted, or; maximum exercise capacity less than 15ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or patient requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

Bronchial asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
That code provides for a 30 percent evaluation when pulmonary function tests reveal FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted when pulmonary function tests reveal FEV-1 of 40 to 55 percent predicted, or FEV- 1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted if FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, there is more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno- suppressive medications is required.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Under Diagnostic Code 6847, a noncompensable rating is warranted for asymptomatic but documented sleep disorder breathing.  A 30 percent disability rating is warranted for persistent day-time hypersomnolence.  A 50 percent disability rating is warranted when the disability requires the use of a breathing assistance device such as a CPAP machine. A total, 100 percent, disability rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires the use of a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

As such, for the period beginning on January 8, 2001, but prior to February 1, 2007, the Veteran's restrictive lung disease with asthma was rated as 30 percent disabling under Diagnostic Code 6845, chronic pleural effusion or fibrosis.  Therefore, restrictive lung disease was considered the predominant disability.

For the period beginning on February 1, 2007, but prior to March 27, 2009, the Veteran's restrictive lung disease with asthma and sleep apnea was rated as 50 percent disabling under Diagnostic Code 6847, sleep apnea.  Therefore, sleep apnea was considered to be the predominant disability.

For the period beginning March 27, 2009, the Veteran's restrictive lung disease with asthma and sleep apnea was rated as 60 percent disabling under Diagnostic Code 6845, chronic pleural effusion or fibrosis, because restrictive lung disease is now considered the predominant disability.

The medical evidence of record shows that in September 2001, the Veteran's FVC was 60.1 percent predicted.  The Veteran's FEV-1 was 62 percent predicted.  The FEV-1/FVC ratio was 83 percent.  It is not clear whether the test results are pre- or post-bronchodilator test results.

In March 2002, the Veteran's pre-bronchodilator FVC was 67.2 percent predicted.  His post-bronchodilator FVC was 66.5 percent.  His pre-bronchodilator FEV-1 was 68.9 percent predicted.  His post-bronchodilator FEV-1 was 66.9 percent.  The pre-bronchodilator FEV-1/FVC ratio was 82 percent.  The post-bronchodilator FEV-1/FVC was 80 percent.  

A January 2006 private treatment record notes that the pre-bronchodilator FVC was 58 percent predicted.  The post-bronchodilator FVC was 65 percent predicted.  The pre-bronchodilator FEV-1 was 60 percent predicted.  The post-bronchodilator FEV-1 was 68 percent predicted.  The pre-bronchodilator FEV-1/FVC ratio was 83 percent.  The post-bronchodilator FEV-1/FVC ratio was 83 percent.  

An August 2006 private treatment record notes that pre-bronchodilator FVC was 62 percent predicted.  The post-bronchodilator FVC was 68 percent predicted.  The pre-bronchodilator FEV-1 was 64 percent predicted.  The post-bronchodilator FEV-1 was 71 percent predicted.  The pre-bronchodilator FEV-1/FVC was 82 percent.  The post-bronchodilator FEV-1/FVC ratio was 82 percent.  DLCO was 117 percent.

An April 2007 VA examination report notes that the Veteran does not have wheezing, anorexia, chest pain, swelling, respiratory failure, fever, or periods of incapacitation.  Chest expansion and diaphragm excursion were normal.  There was no chest wall scarring or deformity of the chest wall.  Between asthma attacks, the Veteran's condition is normal.  There are no signs of significant weight loss or malnutrition.  Oxygen saturation at rest was 97 percent.  Oxygen saturation after a four minute walk at 2.5 miles per hour was 98 percent on right arm heart rate.  There was no wheezing or chest tightness noted after exertion.  He conversed in complete sentences with no shortness of breath.  The pre-bronchodilator FVC was 65 percent predicted.  The post-bronchodilator FVC was 66.5 percent predicted.  The pre-bronchodilator FEV-1 was 63.4 percent predicted.  The post-bronchodilator FEV-1 was 66.6 percent predicted.  The pre-bronchodilator FEV-1/FVC was 77 percent.  The post-bronchodilator FEV-1/FVC was 79 percent.  DLCO was 96.6 percent predicted.  The examiner stated that there is no evidence or cor pulmonale or pulmonary hypertension.  There is no history of pulmonary embolism, cough, hemoptysis, night sweats, orthopnea, or paroxysmal nocturnal dyspnea.  The Veteran experiences shortness of breath on moderate exertion.  He also experiences daytime hypersomnolence and snoring.  He does not have history of swelling, weight change or non-angina chest pain.  Chest X-ray studies revealed slight fibrotic reaction in the left cardiophrenic ankle.  The chest was otherwise normal and unchanged except for slight clearing of reaction in the left base.  It was noted that a January 2007 sleep study reflected reduced sleep efficiency related to laboratory effect and fragmentation of sleep due to sleep related breathing events and periodic leg movements.  Oxygen saturation varied from 94 percent baseline to as low as 85 percent.  Moderate obstructive sleep apnea was found.  It was noted to be associated with cyclical fluctuations of oxygen saturation, gasping, and loud snoring.  There were many episodes of loud stridorous snoring associated with arousals consistent with upper airways resistance syndrome.  Cardiac rhythm was normal throughout the study.  

An October 2007 VA examination report notes that examination revealed normal heart, decreased breath sounds, normal diaphragm excursion, normal chest expansion, no chest wall scarring, and no deformity of the chest wall.  It was noted that the Veteran has fibrosis associated with pulmonary restrictive disease.  There are no signs of significant weight loss or malnutrition.  Oxygen saturation was 99 percent and 97 percent after six minute walk.  Heart rate remained the same before and after exercise.  Decreased breath sounds were found at the bases and wheezing was heard when the Veteran was lying down.  There was no dyspnea while sitting, talking, conversing, and walking.  There was no productive or nonproductive cough during the interview and physical examination.  There was no evidence of cor pulmonale, pulmonary hypertension or renovascular hypertension.  No new pulmonary function tests were conducted.  The examiner simply reported the April 2007 test results.  

A March 2009 private treatment record notes that pre-bronchodilator FVC was 47.21 percent predicted.  Post-bronchodilator FVC was 45.53 percent predicted.  Pre-bronchodilator FEV-1 was 46.41 percent predicted and post-bronchodilator FEV-1 was 49.13 percent predicted.  Pre-bronchodilator FEV-1/FVC was 75.36 percent.  Post-bronchodilator FEV-1/FVC was 82.71 percent.

An April 2010 VA examination report notes that (it is unclear whether these are pre- or post-bronchodilator results) FVC was 58.4 percent predicted and FEV-1 was 60.6 percent predicted.  FEV-1/FVC was 82.  DLCO was 127.7 percent predicted.  The examiner noted that the Veteran was cooperative but had poor effort.  The examiner noted that the Veteran was unable to produce acceptable and reproducible spirometry.  The examiner opined that the Veteran has limited physical skills due to dyspnea on mild exertion and feeling daily fatigue due to his restrictive lung disease.  There is no evidence of congestive heart failure or pulmonary hypertension.  Right abnormal breath sounds included wheezes and decreased sounds.  Left abnormal breath sounds include decreased sounds.  

The Board will consider whether the Veteran could receive a higher rating for all three time periods under all possible diagnostic codes.

First, for the period from January 8, 2001 but prior to February 1, 2007, the Veteran's restrictive lung disease with asthma, was at its worst in September 2001 and January 2006.  FEV-1 was 60 percent predicted, and FEV-1/FVC ratio was 83 percent.  All other results were better than this.  Such results warrant no more than the 30 percent rating assigned under Diagnostic Code 6845 for this time period.  A higher rating is not warranted under this diagnostic code because there is no evidence of FEV-1 to 55 percent or less, or FEV-1/FVC of 55 percent or less , or DLCO (SB) of 55 percent or less, or maximum oxygen consumption of 15 to 20 ml/kg/min.  The evidence for this time period clearly shows that these results were much higher than what is required for a rating in excess of 30 percent.  

The Board has also considered whether the Veteran could receive a higher rating under any other diagnostic code, to include Diagnostic Code 6602, bronchial asthma.  However, as noted above, the FEV-1 and FEV-1/FVC ratio are not at the requisite level.  Moreover, there is no evidence of monthly visits to a physician for required care of exacerbations or at least three courses of systemic corticosteroids per year.  In this regard, none of the medical evidence shows the use of corticosteroids at any time.  Moreover, a June 2006 private treatment record indicates that follow up is needed in three months.  Through VA the Veteran was seen in February 2006 and not again until November 2006.  In 2001 he was seen by VA in June and September.  In 2003 he was seen by VA in February and August.  As such, it cannot be said that he sees a physician at least monthly for exacerbations.  Thus, a rating in excess of 30 percent is not warranted for the time period prior to February 1, 2007 under Diagnostic Code 6602.

The Veteran does not have any other pulmonary diagnosis during this time period which would warrant a higher rating under the other codes for rating respiratory disorders.

For the period of time beginning on February 1, 2007, but prior to March 27, 2009, the Veteran's restrictive lung disease with asthma and sleep apnea is rated as 50 percent under Diagnostic Code 6847, sleep apnea.  In order to warrant a higher rating under that code, it must be shown that the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he requires a tracheostomy.  The Board notes that the Veteran has never experienced respiratory failure.  Moreover, the medical evidence of record consistently notes that the Veteran does not suffer from cor pulmonale and that he does not require a tracheostomy.  Therefore, a rating in excess of 50 percent is not warranted under Diagnostic Code 6847.

In order to warrant a higher rating under the codes for rating bronchial asthma and/or restrictive lung disease, it must be shown that FEV-1 is 40 to 55 percent of predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent of predicted, or that the maximum oxygen consumption is 15 to 20 ml/kg/min.  Or, under Diagnostic Code 6602, it could be shown that there are at least monthly visits to a physician for required care of exacerbations or at least three course of systemic corticosteroids per year.

The medical evidence for this time period shows that in April 2007 oxygen saturation at rest was 97 percent.  Oxygen saturation after four minute walk at 2.5 miles per hour was 98 percent on HA HR.  There was no wheezing or chest tightness noted after exertion.  He conversed in complete sentences with no shortness of breath.  Post-bronchodilator FVC was 66.5 percent of predicted.  FEV-1 was 66.6 percent of predicted and FEV-1/FVC was 79.  DLCO was 96.6 percent of predicted.  Tests were not repeated in October 2007.  However, the April 2007 numbers do not meet the requirement for a higher rating under either Diagnostic Code 6845 or 6602.  Therefore, a higher rating is not warranted based upon the pulmonary function tests under Diagnostic Code 6845 or 6602.

With respect to Diagnostic Code 6602, the Veteran also cannot receive a higher rating because there is no evidence of monthly visits for required care of exacerbations or any use of systemic corticosteroids.  There are no records of monthly visits and the medical evidence shows that systemic corticosteroids are not used.

The Board has considered whether the Veteran could receive a higher rating under any other diagnostic code, but has found none.  As such, a rating in excess of 50 percent is not warranted for this time period.

For the time period beginning on March 27, 2009, the Veteran's pulmonary disability is rated as 60 percent under Diagnostic Code 6845.  In order to receive a higher rating under that code, it must be shown that FEV-1 is less than 40 percent of predicted, FEV-1/FVC is less than 40 percent, DCLO (SB) is less than 40 percent predicted, or maximum exercise capacity is less than 15/ml/kg/min oxygen consumption.  Similarly, in order to receive a higher rating under 6602, it must be shown that FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, there is more than one attack per week with episodes of respiratory failure, or the requirement of daily use of systemic high dose corticosteroids or immune-suppressive medications.

The medical evidence for this time period reflects that FEV-1 was 60.6 percent predicted in April 2010.  FEV-1/FVC was 82 and DLCO was 127.7 percent predicted at that time.  In March 2009 pre-bronchodilator FEV-1 was 46.41 percent predicted and pre-bronchodilator FEV-1/FVC was 75.36 percent.  None of these results is less than 40 percent.  Moreover, the evidence reflects that the Veteran does not have more than one attack per week with episodes of respiratory failure because he has never had respiratory failure.  Moreover, he does not use daily systemic corticosteroids or immuno-suppressive medications; therefore, a rating in excess of 60 percent is not warranted under Diagnostic Code 6602 or 6845.

In order to receive a higher rating under Diagnostic Code 6847, it must be shown that the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he requires a tracheostomy.  In this regard, the evidence shows that the Veteran has never experienced respiratory failure.  Moreover, the medical evidence of record consistently notes that the Veteran does not suffer from cor pulmonale and that he does not require a tracheostomy.  Therefore, a rating in excess of 50 percent is not warranted under Diagnostic Code 6847.

In sum, the Veteran is not entitled to a higher initial rating at any stage of the initial evaluation period.  The disability is appropriately rated as 30 percent disabling prior to February 1, 2007, as 50 percent disabling prior to March 27, 2009, and as 60 percent disabling beginning on March 27, 2009.

In reaching the determinations above, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  However, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Board has also considered whether, under Hart, a higher rating might be warranted for the Veteran's restrictive lung disease with asthma and sleep apnea for any period of time during the pendency of this appeal.  There is no evidence that the Veteran's restrictive lung disease with asthma and sleep apnea has been persistently more severe than the extent of predominant disability contemplated under the assigned ratings for the disabilities at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the Board has considered the issue of whether the Veteran's restrictive lung disease with asthma and sleep apnea presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, with respect to the Veteran's restrictive lung disease with asthma and sleep apnea, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.  Moreover, a TDIU has been assigned for the appeal period beginning March 27, 2009.  


ORDER

Service connection for hypertension is denied.

An initial rating in excess of 30 percent for restrictive lung disease prior to February 1, 2007 is denied.

An initial rating in excess of 50 percent for restrictive lung disease prior to March 27, 2009 is denied.  


An initial rating in excess of 60 percent for restrictive lung disease beginning on March 27, 2009 is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


